IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,844


EX PARTE HEATH JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-80174-97-A IN THE 7TH JUDICIAL  DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to escape, and
originally received deferred adjudication community supervision.  His guilt was later adjudicated,
and he was sentenced to six  years' imprisonment. 
	Applicant contends that he was denied his right to appeal because his payment for preparation
of the trial record was never noted as received by the Smith County District Clerk, although the
money order was cashed.  Applicant's appeal was dismissed because he had not timely paid for
preparation of the trial record.
	We remanded this application to the trial court for findings of fact and conclusions of law.
The trial court has determined that Applicant's payment was received by the Smith County Probation
Department, and was never forwarded to the Smith County District Clerk.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 007-80174-97-A from the 7th Judicial District Court of Smith County.  Applicant is
ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: February 13, 2008
Do Not Publish